PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/032,415
Filing Date: 22 Feb 2011
Appellant(s): Shier et al.



__________________
Bethany R. Salpietra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/25/202/ from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:

2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claim 1-3, 7-11, 15-19, 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating an employee retirement plan account, calculating a protected value and transferring of ownership of an employee retirement plan. 
	Claims 1-3, 7-11, 15-19, 23-24 are directed to a method, system and computer readable medium, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 9 and computer readable media Claim 17.  Claim 1 recites the limitations of generating an employee retirement plan account, calculating a protected value and transferring of ownership of an employee retirement plan.
The limitation of calculating a protected value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processor devices,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processor devices” language, “calculating” in the context of this claim encompasses the user manually calculating the protected value (by applicant’s own admission, see page 31 lines 20-21).  Transferring ownership encompasses manually recording a transfer of ownership (book keeping).   If a claim Step 2A(i): YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor device to perform calculating steps. The processor in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, claims 1, 9 and 17 are directed to an abstract idea without a practical application.  (Step 2A(ii): NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor device to perform the calculating step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  By applicant’s own admission, the claimed invention (an abstract idea of creating a financial contract for retirement financing and with minimum positive growth rate) is not performed on a special use computer but instead on a general purpose computer (“FIGURE 7 is an embodiment of a general purpose computer 600  may be ATTORNEY'S DOCKET PATENT APPLICATION002328.0817  28 calculated (and/or recalculated) by or with the help of a computer, such as, for example, general purpose computer 600 described in FIGURE 7”  see lines 20-21 page 31 of the originally filed specification). The claim is not patent eligible.  Thus, claims 1, 9, 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
	
The claim as a whole recites a method of organizing human activity, specifically to a fundamental economic process of mitigating risk in an investment as well as commercial or legal interactions as an agreement in the form of contracts (creating financial contracts for retirement investment accounts). The claimed invention is a method that allows for users to remove a variable investment from a retirement plan account based on performance with transfer of ownership with beneficiary which is a method of mitigating risk in a retirement investment plan. Thus, the claim recites an abstract idea. Claims 9 and 17 are also abstract for similar reasoning.  (Step 2A(i): YES. The claims recite an abstract idea)
The claim as a whole recites a method of organizing human interactions. The claimed invention is a method that allows for users to take ownership of the minimum positive growth retirement plan after employee leaves employment and a beneficiary is guaranteed to receive the retirement plan benefits which is a method of managing interactions between people as a legal or commercial agreement in the form of a contract. The mere nominal recitation of a generic processor device, executing logic, calculating a protected value does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of calculating and Step 2A(ii): NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculating step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  By applicant’s own admission, the claimed invention (an abstract idea of creating a financial contract for retirement financing and with minimum positive growth rate) is not performed on a special use computer but instead on a general purpose computer (“FIGURE 7 is an embodiment of a general purpose computer 600 that may be used in connection with one or more pieces of software used to implement the invention…” page 33 lines 25-27 ; “In certain embodiments, protected value 140 may be ATTORNEY'S DOCKET PATENT APPLICATION002328.0817  28 calculated (and/or recalculated) by or with the help of a computer, such as, for example, general purpose computer 600 described in FIGURE 7”  see lines 20-21 page 31 of the originally filed specification). The claim is not patent eligible.  Thus, claims 1, 9, 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
	 

Taking the elements both individually and as a combination, the computer components in claims 1, 9 and 17 perform purely generic computer functions. The claims as a whole do not amount to significantly more than the abstract idea itself. Accordingly, claims 1, 9 and 17 are ineligible.  The claim recites the additional elements of a processor executing logic to perform the calculating step. The memory device is recited at a high level of generality and only performs generic functions of storing data. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Further, the elements of the dependent claims (updating the value, etc.), do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 9 and 17.  The dependent claims (2-3, 8-7, 10-11, 15-16, 18-19, 23-24)  do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejections of claims 1-3, 7-11, 15-19 under 35 USC 112 first paragraph, 35 USC 112 second paragraph and 35 USC 101 on the ground of statutory double patenting and directed to software are withdrawn.  The rejections under 35 USC 101  35 USC 101 on the ground of statutory double patenting were previously withdrawn. 

(2) Response to Argument
With regards to Appellant’s arguments with respect to 35 USC 101 subject matter eligibility, Examiner respectfully disagrees.  Appellant argues the additional limitations of a web based application and a security provision have not been considered.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing retirement ownership transfer process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
	Appellant further argues “when evaluated as a whole, the pending claims are directed to a system that not only calculates a protected value and transfers ownership of a retirement account, but also: (1) provides a web-based application through which order data may be communicated in an efficient manner, thereby offering a technical improvement over existing web-based applications; (2) actively monitors the performance of employee-selected investments included in the account, and automatically takes corrective action by removing and replacing an investment if its performance falls below a set threshold; (3) automatically calculates and/or updates a protected value for the account in a manner that conserves computational resources as ATTORNEY DOCKET NO.PATENT002328.0817Serial No. 13/032,41517claims as a whole are more than a mere drafting effort designed to monopolize the alleged abstract idea.”  
Specifically as to (1), the web application ((A.) the improved web based application), the claim as a whole merely describes how to generally “apply” the concept of inputting order data in a computer environment. The claimed computer software component of a web application for presenting questions and inputting answers (order data) is recited at a high level of generality and are merely invoked as tools to perform an existing retirement plan process (“In certain embodiments, purchaser 510 may initiate the transmission of order 15 data 520 through the use of a web-based application. For example, purchaser 510 may access one or more websites and may submit certain portions of order data using those websites” see page 33, lines 14-16 of the originally filed specification).   Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Specifically as to (2) [(B) automatic account monitoring and investment replacement], actively monitors the performance and takes corrective action, and making adjustments for investment strategies in a computer environment. The claimed processor for monitoring and updating the account is recited at a high level of generality and are merely invoked as tools to perform an existing retirement investment plan process. actively monitors the performance, the claim as a whole merely describes how to generally “apply” the concept of monitoring an investment account and making adjustments for investment strategies in a computer environment. The claimed processor for monitoring and updating the account is recited at a high level of generality and are merely invoked as tools to perform an existing retirement investment 
Specifically as to (3) [(C) protected value calculation], calculates and/or updates a protected value for the account in a manner that conserves computational resources, the specification discloses the problem to be solved as directed to a retirement account investment strategy and not to a computer functioning (see page 2-3 “Typically, however, annuities may not be offered by an employer (such as a corporation or a corporate sponsored trust) to an employee as an option for retirement.” Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Specifically as to (4)[(D). the security features], features to help ensure the security of data transmitted, the claim as a whole merely describes how to generally “apply” the concept of processing with generic security provisions for an investment account in a computer environment. The claimed processor for processing with generic security provisions (“Similarly, purchaser 510 may utilize one or more electronic fund transfer (EFT) technologies to purchase financial instrument 100. The use of internet technologies to purchase financial instrument 100 may involve the use of one or more 20 security provisions such as digital signatures, digital certificates, passwords, and encryptions” see page 33, lines 17-21 of originally filed specification) is recited at a high level of generality and are merely invoked as tools to perform an existing retirement investment plan process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.





	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.